DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements filed on 
September 20, 2019
August 20, 2020
December 04, 2020
have been considered. An initialed copy of each Form 1449 is enclosed herewith.
Status of Claims
Claims 1-20 were originally filled on September 20, 2019 and claimed priority on JP2018-182089, that was filled on September 27, 2018. 

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Acquisition unit in claims 1, 14-15, and 20. 
Estimation unit in claims 1, 8, 10, 14-15, and 20.
Control unit in claims 1-4 and 6-7.
Notification unit in claims 11-13.
Reception unit in claim 15.
Generation unit in claim 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to paragraph 0047 and Figure 3, the acquisition unit is a capture board or memory that stores an acquired image from the imaging apparatus 
According to paragraph 0054 and Figure 3, the estimation unit is a program executed by the information processing apparatus 
According to paragraph 0052, the control unit is a program executed by the information processing apparatus 
According to Paragraphs 0048 and 0045 and Figure 3, the notification unit (potentially referred to in the specification as the instruction unit) is a program executed by the information processing apparatus . See 112b rejection
According to paragraphs 0044 and 0088, the reception unit (potentially referred to as the confirmation apparatus in the specification) is an external device See 112b rejection. 
According to paragraph 0054 and Figure 3, the generation unit is a program executed by the information processing apparatus
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 11-13, claims 11-13 state “notification unit”. However, the specification makes no mention of a “notification unit”. Instead, the specification and figure 3 disclose an “instruction unit”. It is unclear if the “notification unit” in the claims is the same as the “instruction unit” in the specification and figures. (If the instruction unit and the notification unit are the same unit, applicant is advised to keep the wording in the claims the same as the wording in the specification and figures so that the terminology is consistent throughout the disclosure). Because of this, the scope and metes and bounds of the claim  is unclear.
Regarding Claims 15-17, claim 15 states “reception unit”. However, the specification makes no mention of a “reception unit”. Instead, the specification discloses a “confirmation apparatus”. It is unclear if the “reception unit” in the claim is the same as the “confirmation apparatus” in the specification. (If the reception unit and the confirmation apparatus are the same, applicant is advised to keep the wording in the claims the same as the wording in the specification so that the terminology is consistent throughout the disclosure). Because of this, the scope and metes and bounds of the claim  is unclear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 8-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Diankov (US 20200030978 A1) (Hereinafter referred to as Diankov)

Regarding Claim 1, Diankov discloses an information processing apparatus for controlling a robot that conveys an object from a supply area to a target area (See at least Diankov Paragraph 0033 and Figure 1, the distribution management system is interpreted as the information processing apparatus), the information processing apparatus comprising: 
an acquisition unit configured to acquire a first image and a second image (See at least Diankov Paragraph 0091 and Figure 5, the recognition unit is interpreted as the acquisition unit because it is configured to acquire the images taken by the image capturing apparatus), the first image being an image of the target area in an initial state (See at least Diankov Paragraphs 0161-0162 and 0129-0130, an image of the delivery pallet, which is interpreted as the target area, is taken to determine where to place the article), the second image being an image of the target area where a first object conveyed from the supply area is placed (See at least Diankov Paragraph 0130, the process is repeated until all articles are arranged on the delivery pallet, meaning after a first object is placed, an image will be taken again to determine where to place the next article); 
an estimation unit configured to estimate one or more second areas in the target area, based on a feature of a first area (See at least Diankov Paragraphs 0129-0130, the arrangement planning unit is interpreted as the estimation unit, which determines where articles should be placed on the delivery pallet based on the position and posture of the delivery pallet, position and posture information of one or more articles on the delivery pallet, point cloud information, and the holding information, which are all considered features)…, the first area being where the first object is placed (See at least Diankov Paragraphs 0129-0130, the arrangement planning unit considers where other articles are and , the one or more second areas each being an area where an object in the supply area can be placed and being different from the first area (See at least Diankov Paragraphs 0129-0130, the work is placed where it does not interfere with other articles); and 
a control unit configured to control the robot to convey a second object different from the first object from the supply area to any of the second areas (See at least Diankov Paragraphs 0102 and 0156-0157, the execution unit is interpreted as the control unit which controls the robot to convey articles until all the articles are transferred).
Even though Diankov teaches determining a feature of a first area, Diankov fails to explicitly teach that the feature of the first area is estimated using the first and the second image. However, Diankov does teach taking images to determine where to place pieces of work based on where it does not interfere with other articles (See at least Diankov Paragraphs 0129-0130 and 0161-0162, an image of the delivery pallet is taken before the first object is placed on the delivery pallet and it is placed where it does not interfere with other articles based on the position and posture of other articles in the first image, which is interpreted as estimating a first area based on a feature in the first image; This process is repeated until all articles are arranged on the delivery pallet so a second image would be taken to determine a second area to place a second object, and the same feature of the first image (placing the work where it does not interfere with other articles) is used to determine the second area which is interpreted as estimating a second area based on the feature in the second image). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Diankov to determine the feature of where to place objects based on the first and second image. Since the first image shows the target area in an initial state, and the second image is of the target area after the first object has been conveyed, one of ordinary skill could utilize both images to determine where objects should be placed since the difference between the images is 

Regarding Claim 2, Diankov discloses the control unit controls the robot to convey the second object to any of the second areas not having the first object (See at least Diankov Paragraphs 0129-0130, the work is placed where it does not interfere with other articles).

Regarding Claim 3, Diankov discloses in a case where the second object does not remain in the supply area, the control unit stops the robot (See at least Diankov Paragraph 0157, when no more articles/objects remain in the supply pallet, the execution unit ends the processing).

Regarding Claim 4, Diankov discloses in a case where the target area has none of the second areas where an object can be placed, the control unit stops the robot (See at least Diankov Paragraphs 0149 and 0152, an abnormality, such as interference, can cause the operation of the robot to be suspended; if there are no second areas due to there being no room to place the article on the delivery pallet, there would be an interference which would cause the operation of the robot to be suspended).

Regarding Claim 8, Diankov discloses …the estimation unit estimates the location of the first area where the first object is placed (See at least Diankov Paragraphs 0161-0162 and 0129-0130, based on the images, the arrangement planning unit can determine where other articles are).
based on a difference between the first image and the second image. 
However, Diankov does teach taking images to determine where to place pieces of work based on where it does not interfere with other articles (See at least Diankov Paragraphs 0129-0130 and 0161-0162, an image of the delivery pallet is taken before the first object is placed on the delivery pallet and it is placed where it does not interfere with other articles based on the position and posture of other articles in the first image; This process is repeated until all articles are arranged on the delivery pallet so a second image would be taken to determine a second area to place a second object, where it does not interfere with other articles based on the position and posture of other articles, including the first object since it has already been placed, in the second image). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Diankov to estimate the location of where the first object is placed based on a difference between the first image and the second image. Since the first image shows the target area in an initial state, and the second image is of the target area after the first object has been conveyed, one of ordinary skill could utilize both images to determine where the first object was placed since the difference between the images is that the second image is taken after the first object has been conveyed. Features from these images can be used to place the objects in appropriate positions, such as where they do not interfere with other articles (See at least Diankov Paragraph 0130). By determining where other objects are, the system can increase its efficiency by placing objects where they do not interfere with the delivery pallet or other articles on the delivery pallet (See at least Diankov Paragraph 0130). 

Regarding Claim 9, Diankov discloses the feature of the first area is acquired from the first image (See at least Diankov Paragraphs 0161-0162 and 0129-0130, based on the first image, the arrangement planning unit can determine where to place the first object based on the features of position and posture of the delivery pallet, position and posture information of one or more articles on the delivery pallet, point cloud information, and the holding information, which are all interpreted as features).

Regarding Claim 10, Diankov discloses the estimation unit estimates the one or more second areas in the target area, by template matching between the feature of the first area and a feature of a portion of the…image (See at least Diankov Paragraphs 0161-0162 and 0129-0130, based on the images, the arrangement planning unit can determine where to place the work based on the features of position and posture of the delivery pallet, positon and posture information of the articles on the delivery pallet, point cloud information, and the holding information; since the same features are used to determine the second area as the first area, and the process of taking images and determining where to place the work is repeated until all articles are placed, examiner has concluded that the second area is estimated by template matching the first area and features of the images because the second area and first area are both determined by the same features in the images).
Even though Diankov discloses template matching between the feature of the first area and a feature of a portion of the image, Diankov fails to explicitly disclose the second area is estimated by template matching between the feature of the first area and a portion of the first image. 
However, Diankov does disclose taking a first image and determining where a piece of work can be placed based on the features of the delivery pallet and the work not interfering with other articles (See at least Diankov Paragraphs 0161-0162 and 0129-0130, a first image is taken of the delivery pallet before the first object is conveyed to determine where the first object can be placed based on where it does not interfere with the delivery pallet or other articles). 
 image. The first image is taken of the delivery pallet and the objects are placed based on where they do not interfere with the delivery pallet or other articles. One of ordinary skill in the art can use the first image to determine where the objects can be placed based on where they do not interfere with the delivery pallet or other articles to determine a first area for a first object, and a second area for a second object. The features of determining a first area are the same as determining the second area, which is that the object is placed where it does not interfere with the delivery pallet or other articles and multiples areas can be determined from one image if there are multiple areas available on the delivery pallet. One of ordinary skill in the art would be motivated to use this method because it allows for multiple areas to be determined with one image, rather than multiple, which increases the efficiency of the system. 

Regarding Claim 18, Diankov discloses a non-transitory storage medium that stores a program for causing a computer to execute an information processing method for generating a control value of a robot that conveys an object from a supply area to a target area (See at least Diankov Paragraph 0050 and 0033 and Figure 1), the information processing method comprising: 
acquiring a first image and a second image (See at least Diankov Paragraph 0091 and Figure 5, the recognition unit is configured to acquire the images taken by the image capturing apparatus), the first image being an image of the target area in an initial state (See at least Diankov Paragraphs 0161-0162 and 0129-0130, an image of the delivery pallet, which is interpreted as the target area, is taken to determine where to place the article), the second image being an image of the target area where a first object conveyed from the supply area is placed (See at least Diankov Paragraph 0130, the process is ; 
estimating, in the target area, one or more second areas in the target area, based on a feature of a first area (See at least Diankov Paragraphs 0129-0130, the arrangement planning unit determines where articles should be placed on the delivery pallet based on the position and posture of the delivery pallet, position and posture information of one or more articles on the delivery pallet, point cloud information, and the holding information, which are all considered features)…, the first area being where the first object is placed (See at least Diankov Paragraphs 0129-0130, the arrangement planning unit considers where other articles are and determines whether or not the hand or work interferes with other articles and places the work where it does not interfere with other articles), the one or more second areas each being an area where an object in the supply area can be placed and being different from the first area (See at least Diankov Paragraphs 0129-0130, the work is placed where it does not interfere with other articles); and 
generating the control value with which the robot is to convey a second object different from the first object from the supply area to any of the second areas (See at least Diankov Paragraphs 0101-0102 and 0156-0157, the planning unit generates the control value  which controls the robot to convey articles until all the articles are transferred).
Even though Diankov teaches determining a feature of a first area, Diankov fails to explicitly teach that the feature of the first area is estimated using the first and the second image. However, Diankov does teach taking images to determine where to place pieces of work based on where it does not interfere with other articles (See at least Diankov Paragraphs 0129-0130 and 0161-0162, an image of the delivery pallet is taken before the first object is placed on the delivery pallet and it is placed where it does not interfere with other articles based on the position and posture of other articles in the first image, which is interpreted as estimating a first area based on a feature in the first image; This process is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Diankov to determine the feature of where to place objects based on the first and second image. Since the first image shows the target area in an initial state, and the second image is of the target area after the first object has been conveyed, one of ordinary skill could utilize both images to determine where objects should be placed since the difference between the images is that the second image is taken after the first object has been conveyed. Features from these images can be used to place the objects in appropriate positions, such as where they do not interfere with other articles (See at least Diankov Paragraph 0130). By extracting the features of where to place the objects, the system can increase its efficiency by placing objects where they do not interfere with the delivery pallet or other articles on the delivery pallet (See at least Diankov Paragraph 0130). 

Regarding Claim 19, Diankov discloses an information processing method for generating a control value of a robot that conveys an object from a supply area to a target area (See at least Diankov Paragraph 0033 and Figure 1), the information processing method comprising: 
acquiring a first image and a second image (See at least Diankov Paragraph 0091 and Figure 5, the recognition unit is configured to acquire the images taken by the image capturing apparatus), the first image being an image of the target area in an initial state (See at least Diankov Paragraphs 0161-0162 and 0129-0130, an image of the delivery pallet, which is interpreted as the target area, is taken to determine where to place the article), the second image being an image of the target area where a first object conveyed from the supply area is placed (See at least Diankov Paragraph 0130, the process is ; 
estimating, in the target area, one or more second areas in the target area, based on a feature of a first area (See at least Diankov Paragraphs 0129-0130, the arrangement planning unit determines where articles should be placed on the delivery pallet based on the position and posture of the delivery pallet, position and posture information of one or more articles on the delivery pallet, point cloud information, and the holding information, which are all considered features)…, the first area being where the first object is placed (See at least Diankov Paragraphs 0129-0130, the arrangement planning unit considers where other articles are and determines whether or not the hand or work interferes with other articles and places the work where it does not interfere with other articles), the one or more second areas each being an area where an object in the supply area can be placed and being different from the first area (See at least Diankov Paragraphs 0129-0130, the work is placed where it does not interfere with other articles); and 
generating the control value with which the robot is to convey a second object different from the first object from the supply area to any of the second areas (See at least Diankov Paragraphs 0101-0102 and 0156-0157, the planning unit generates the control value which controls the robot to convey articles until all the articles are transferred).
Even though Diankov teaches determining a feature of a first area, Diankov fails to explicitly teach that the feature of the first area is estimated using the first and the second image. However, Diankov does teach taking images to determine where to place pieces of work based on where it does not interfere with other articles (See at least Diankov Paragraphs 0129-0130 and 0161-0162, an image of the delivery pallet is taken before the first object is placed on the delivery pallet and it is placed where it does not interfere with other articles based on the position and posture of other articles in the first image, which is interpreted as estimating a first area based on a feature in the first image; This process is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Diankov to determine the feature of where to place objects based on the first and second image. Since the first image shows the target area in an initial state, and the second image is of the target area after the first object has been conveyed, one of ordinary skill could utilize both images to determine where objects should be placed since the difference between the images is that the second image is taken after the first object has been conveyed. Features from these images can be used to place the objects in appropriate positions, such as where they do not interfere with other articles (See at least Diankov Paragraph 0130). By extracting the features of where to place the objects, the system can increase its efficiency by placing objects where they do not interfere with the delivery pallet or other articles on the delivery pallet (See at least Diankov Paragraph 0130). 

Regarding Claim 20, Diankov discloses an information processing system for generating a control value use by a robot that conveys an object from a supply area to a target area (See at least Diankov Paragraph 0033 and Figure 1, the distribution management system is interpreted as the information processing system), the information processing system comprising: 
an imaging apparatus configured to capture a first image and a second image (See at least Diankov Paragraphs 0044 and 0045, the two imaging capturing apparatuses are interpreted as an imaging apparatus), the first image being an image of a target area in an initial state (See at least Diankov Paragraphs 0161-0162 and 0129-0130, an image of the delivery pallet, which is interpreted as the target area, is taken to determine where to place the article), the second image being an image of the target area where a first object conveyed from a supply area is placed (See at least Diankov Paragraph 0130, the process is repeated until all articles are arranged on the delivery pallet, meaning after a first object is placed, an image will be taken again to determine where to place the next article); and
an information processing apparatus including:
an acquisition unit configured to acquire a first image and a second image from the imaging apparatus (See at least Diankov Paragraph 0091 and Figure 5, the recognition unit is interpreted as the acquisition unit because it is configured to acquire the images taken by the image capturing apparatus);
an estimation unit configured to estimate one or more second areas in the target area, based on a feature of a first area (See at least Diankov Paragraphs 0129-0130, the arrangement planning unit is interpreted as the estimation unit, which determines where articles should be placed on the delivery pallet based on the position and posture of the delivery pallet, position and posture information of one or more articles on the delivery pallet, point cloud information, and the holding information, which are all considered features)…, the first area being where the first object is placed (See at least Diankov Paragraphs 0129-0130, the arrangement planning unit considers where other articles are and determines whether or not the hand or work interferes with other articles and places the work where it does not interfere with other articles), the one or more second areas each being an area where an object in the supply area can be placed and being different from the first area (See at least Diankov Paragraphs 0129-0130, the work is placed where it does not interfere with other articles); and 
a generation unit configured to generate the control value with which the robot is to convey a second object different from the first object from the supply area to any of the second areas (See at least Diankov Paragraphs 0101-0102 and 0156-0157, the planning unit is interpreted as the generation unit which generates the control value which controls the robot to convey articles until all the articles are transferred); and
the robot configured to convey the object based on the control value (See at least Diankov Paragraphs 0102 and 0156-0157, the execution unit controls the robot to convey articles until all the articles are transferred). 
Even though Diankov teaches determining a feature of a first area, Diankov fails to explicitly teach that the feature of the first area is estimated using the first and the second image. However, Diankov does teach taking images to determine where to place pieces of work based on where it does not interfere with other articles (See at least Diankov Paragraphs 0129-0130 and 0161-0162, an image of the delivery pallet is taken before the first object is placed on the delivery pallet and it is placed where it does not interfere with other articles based on the position and posture of other articles in the first image, which is interpreted as estimating a first area based on a feature in the first image; This process is repeated until all articles are arranged on the delivery pallet so a second image would be taken to determine a second area to place a second object, and the same feature of the first image (placing the work where it does not interfere with other articles) is used to determine the second area which is interpreted as estimating a second area based on the feature in the second image). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Diankov to determine the feature of where to place objects based on the first and second image. Since the first image shows the target area in an initial state, and the second image is of the target area after the first object has been conveyed, one of ordinary skill could utilize both images to determine where objects should be placed since the difference between the images is that the second image is taken after the first object has been conveyed. Features from these images can be used to place the objects in appropriate positions, such as where they do not interfere with other articles (See at least Diankov Paragraph 0130). By extracting the features of where to place the objects, the system can increase its efficiency by placing objects where they do not interfere with the delivery pallet or other articles on the delivery pallet (See at least Diankov Paragraph 0130). 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Diankov in view of Yamaguchi et al (US 20210233228 A1) (Hereinafter referred to as Yamaguchi)

Regarding Claim 5, Diankov fails to disclose the target area is an area having partial areas which are similar in shape to the first area and are regularly arranged.
However, Yamaguchi discloses this limitation (See at least Yamaguchi Paragraph 0027 and Figure 2, the accommodation areas “33”, are interpreted as partial areas). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Diankov with Yamaguchi to have the target area have partial areas. This would allow the system to transport workpieces from a first container, where a plurality of parts are loaded in bulk, to a second container, which is more organized (See at least Yamaguchi Paragraph 0027 and Figure 2). This would increase the operability of the system because the system can be used in factory or packaging setting where parts need to be organized or loaded in a specific manner. 

Regarding Claim 6, Diankov fails to disclose the control unit controls the robot to convey and place the second object in such a manner that a direction of the second object is aligned with a direction of the first object. 
However, Yamaguchi discloses this limitation (See at least Yamaguchi Paragraph 0071 Figure 2, the workpieces are aligned in the accommodation area and are evaluated based on how they are placed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Diankov with Yamaguchi to have the second object be aligned with the first object. This would allow the system to transport workpieces from a first container, where a plurality 

Regarding Claim 7, Diankov fails to disclose the control unit controls the robot to place the second object in such a manner that a front-back direction of the second object corresponds to a front-back direction of the first object.
However, Yamaguchi discloses this limitation (See at least Yamaguchi Paragraph 0071 and Figure 2, the front-back directions of the workpieces are the same).    
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Diankov with Yamaguchi to have the second object’s front-back direction be the same as the first object’s front-back direction. This would allow the system to transport workpieces from a first container, where a plurality of parts are loaded in bulk and are randomly oriented, to a second container, which is more organized and the parts are aligned (See at least Yamaguchi Paragraph 0027 and Figure 2). This would increase the operability of the system because the system can be used in factory or packaging setting where parts need to be organized or loaded in a specific manner. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Diankov in view of Sezaki (US 20180354121 A1) (Hereinafter referred to as Sezaki)

Regarding Claim 11, Diankov fails to disclose a notification unit configured to notify a user that the user performs an operation for conveying the first object from the supply area to the target area, after the first image is captured.
However, Sezaki teaches this limitation (See at least Sezaki Paragraphs 0079, 0023, and 0062 and Figure 4, an image of the article is captured, and the operator is informed that they have to manually sort the article which is interpreted as notifying a user that the user performs an operation for conveying).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Diankov with Sezaki to have a notification unit configured to notify a user that the user performs an operation for conveying the first object from the supply area to the target area, after the first image is captured. Some articles may not be able to be picked up by the robot in a stable manner, which can lead to the system to require the operator to manually sort the article instead (See at least Yamaguchi Paragraph 0102). By having the user be notified of the conveyance operation, the user can properly convey an article that cannot be conveyed by the robot, thus, increasing the operability of the system. 

Regarding Claim 12, Diankov discloses wherein in a case where none of the second objects remain in the supply area,…the operation is completed (See at least Diankov Paragraph 0157, when no more articles/objects remain in the supply pallet, the execution unit ends the processing).
Diankov fails to disclose a…notification unit notifies the user. 
However, Sezaki teaches this limitation (See at least Sezaki Paragraph 0026, a display unit is used to inform an operator). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Diankov with Sezaki to have a notification unit that notifies a user that . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Diankov in view of Sezaki and in further view of Battles et al (US 9751693 B1) (Hereinafter referred to as Battles)

Regarding Claim 13, Diankov fails to disclose in a case where the target area has none of the second areas where an object can be placed, the notification unit notifies the user that the operation is completed.
However, Sezaki teaches a notification unit that notifies the user about the operations. (See at least Sezaki Paragraph 0026, a display unit is used to inform an operator). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Diankov with Sezaki to have a notification unit that notifies a user. By having a display unit that informs the user of the operation, the user would be well aware of what operation the system is performing, which would allow the user to modify the operations if needed (See at least Sezaki Paragraph 0026). This would increase the overall efficiency of the system because the user of the system can be informed of the operations being performed, allowing the user to modify or continue operations as needed. 
Modified Diankov fails to disclose in a case where the target area has none of the second areas where an object can be placed…the operation is completed.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Diankov with Battles to complete the operation when the target area has no more second areas. If there are no more second areas to place objects, the target area is considered full, and the system can move on to a different operation such as packing or shipping (See at least Battles Column 2 lines 54-64). This would increase the efficiency of the system because the system can move on to another operation rather than continuing to look for more second areas. 

Allowable Subject Matter
Claims 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olmstead (US 20210268659 A1) teaches a robotic system that uses cameras to acquire images of objects
Ooba (US 20200074692 A1) teaches an augmented reality system that displays candidates for an object being conveyed
Oya et al (US 20190101885 A1) teaches an information processing program that processes objects being conveyed
Hino et al (US 20190091870 A1) teaches a robot system that conveys objects from storage to a placement portion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664